Case 2:15-cv-08307-CCC-MF Document 55 Filed 11/29/18 Page 1 of 2 PageID: 241




                              UNITED STATES DISTRICT COuRT
                                 DISTRICT OF NEW JERSEY



  SYMED LABS LIMITED and HETERO
  USA, NC.,

  Plaintiffs,                                          Civil Action No. I 5-08307-CCC-MF
  V.


  AMNEAL PHARMACEUTICALS LLC,

                     Defendant.


                 STIPULATION AND CONSENT ORDER FOR DISMISSAL
                 OF U.S. PATENT NOS. 7.7l8,799; 7,71$g800; AND 7732,597

         Pursuant to this Court’s Order (D.I. 231, 232), as well as FEDERAL RULE OF CIVIL

 PROCEDURE 41(a)(1)(ii), Plaintiffs Symed Labs Limited and Hetero USA, Inc. (collectively,

 “Plaintiffs”) and Defendant Amneal Pharmaceuticals LLC (“Amneal”), by their counsel, hereby

 stipulate and agree to the following, subject to the approval of the Court:

         1.     Plaintiffs hereby dismiss with prejudice their causes of action against Amneal for

 infringement of the ‘799 patent, the ‘800 patent, and the ‘597 patent;

         2.     Amneal expressly reserves its right to seek further relief including recovery of

 costs and fees, related to the dismissed causes of action. Plaintiffs do not believe that such relief

 is appropriate and reserve the right to oppose any application for further relief.

 STIPULATED AS TO FORM AND CONTENT


 By: s/Linda S. Roth                               By: s/ Rebekah R. Conroy
 Linda S. Roth                                     Rebekah R. Conroy
 Janet B. Linn                                     NJ ID No. 028932003
 TARTER KRINSKY & DROGN
                                                   STONE CONROY LLC
  1350 Broadway
 New York New York 10018                           25A Hanover Road, Suite 301
 Telephone: (212) 216-8067                         Florham Park, NJ 07932
 jlinntarterkrinsky.com                            (973) 400-4181
 lroth@tarterkrinsky.com                           rconroy@stoneconroy.com
Case 2:15-cv-08307-CCC-MF Document 55 Filed 11/29/18 Page 2 of 2 PageID: 242



 Mark S. Graham
 THE GRAHAM LAW FIRM, PLLC                 Attorneys for Amneal Pharmaceuticals, LLC
 507 S. Gay Street, Suite 1230
 Knoxville, TN 37902
 Telephone: ($65) 633-0331                 Of Counsel:
 mgrahamgraham-iplaw.com
                                           THE WEBB LAW FIRM
 Attorneys for Plaintffs
 Symed Labs Limited and Hetero USA, Inc.   Kent E. Baldauf, Jr.
                                           Bryan P. Clark
                                           Thomas C. Woiski
                                           Sammy G. Duncan, Jr.
                                           NJ ID No. 032962002
                                           One Gateway Center
                                           420 Ft. Duquesne Blvd., Suite 1200
                                           Pittsburgh, PA 15222
                                           (412) 471-8815
                                           kbaldaufjr@webblaw.com
                                           bclark@webblaw.com
                                           sduncanjrwebb1aw.com




       SO ORDERED

                                                                  1 1/2l/1 8
       Honorable Claire C. Cecchi
       United States District Judge




                                           2
